Case 2:06-cv-00620-BI\/|S Document 912 Filed 11/13/18 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

In re MUSHROOM D[RECT PURCHASER
ANTITRUST LITIGATION

 

THIS DOCUMENT RELATES TO:
WINN-DIXIE STORES, INC., et al.
v.

EASTERN MUSHROOM MARKETING
COOPERATIVE, INC., et al. ,

 

 

Master File No. 06-CV-0620

Civil Action No. l$-CV-6480

STIPULATED ORDER OF DISMISSAL WITH PREJUDICE
AS TO DEFENDANT KITCHEN PRIDE MUSHROOM FARMS, INC.

Plaintiffs Winn-Dixie Stores, Inc. and Bi-Lo Holdings, LLC and Defendant Kitchen Pride

Mushroom Farms, Inc. (“Kitchen Pride”), by and through undersigned counsel, hereby stipulate

and agree that all claims in the above-captioned matter as to Kitchen Pride are dismissed with

prejudice with each party to bear its own attomeys’ fees, costs, and expenses.

 

‘¢ em and Ass c .ates, P.C.
Willoughby Tower

8 South Michigan Avenue
Suite 3600

Chicago, IL 60603
Telephone: 3 12-404-3 760

 

Attorneysfor Plaintij).rs'
Winn~Dixz'e Stores, Ine and
Bi-Lo Holdings, LLC

w wade 7?31»'¢</€ %:‘L/

Francr§ Patrick Newell

Newell & Clemente

1735 Market Street, Suite A #401
Philadelphia, PA 19103
Telephone: 215-837»0881

%WMW
K€m Kems
Brian Kint
Cozen O’Connor
1650 Market Street, Suite 2800
Philadelphia, PA 19103
Telephone: 215-665-7274

Case 2:06-cv-00620-BI\/|S Document 912 Filed 11/13/18 Page 2 of 2

Attorneysfor Defendant
Kz'tchen Pride Mushroom Farms, Inc.

APPROVED AND SO ORDERED BY THE COURT:

 

~BERLE M. SCHILLER, J.
UNITED STATES DISTRICT COURT .TUDGE

Dated: November __, 2018

